      F
      L.jj-.1
            .7-y.
                t& t-
                    jjy
                      ,vujy,
                           s,e .;jjljjyyy
                                        ,tyyy
       prls q    '
                 #es-t.r, ),' lc pf ftb
                            >          y ml
                                       s   '
                                           x
                                  'h.




Case 7:18-mj-00149-RSB Document 8 Filed 01/07/19 Page 1 of 12 Pageid#: 16
                                                                                                                                                        .'
                                                                                                   .                                                              /                                                                N                 ,        .
                                                                                                       .                                                             ('                                                                                                                       j

                                                                   .
                                                                                                               '.
                                                                                                                               eï 'l'
                                                                                                                                    ft/f P                                                                                                                   Crl//&e
'
                                                                            .      . -                                                         $                                                                                                                                          x                                .''                                                                                     .
    .

.                                                          ''              .
                    ,               (                      . ....                                                   *ç                                  .
                                                                                                                                                                 /t q.'                   ,                   .   J
                                                                                                                                                                                                                  .                                                           .
                                                                                                                                                                                                                                                                                                      t.                                         t                   .:
                        f                       .                      .               k                                                                                                          t                                                                           '                       r*
                                                                                                       .                           .                                     6.# l                                                             e J # J//1 .                                                                                           , ',
                    Z/                                              'v . u a       é                                       .                                 .           '
                                                                                                                                                                                          y rmyjt ) '             4:               /
                                                                                                                                                                                                                                                                                                              ..'                                                             .                                                             '
                                                                                                                                                                                                                                                         .                                                                                               (
                                    ê                              ;.                                                          --- l               ..
                                                                                                                                                                     .-                                           -'                                 '
                                                                                                                                                                                                                                                          e                                   e                                         ee r     K                                '            '
                                                                                               #                                                                         '                                                                         r-
                                            <                           t                  *                                                                                                                                       .                      .       .                                            :           .   y                                 .                            .

                                                                                                                    0                      .       .
                                                                                                                                                                                                                               X                          X                               j,
                                                                                                                                                                                                                                                                                                                   C                ., ..                j'               c                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                       .



        .
            .               ;
                                                           .
                                                    ..e' . e. ,     J.
                                                                     :
                                                                     '
                                                                     .
                                                                     (.'V '    pï
                                                                               '
                                                                                                                                                                     . -. j
                                                                                                                                                                          p  .
                                                                                                                                                                                                      .
                                                                                                                                                                                                              '
                                                                                                                                                                                                                           ,                                              .                    y
                                                                                                                                                                                                                                                                                               .                   yjgj - j jp'                                           .           .
                                                                                                                                                                                                                                                                                                                                                                                                                   ;',..
                                                                                                                                                                                                                                                                                                                                                                                                                           .    .   .

                                            ).                                                             '                           1                                                                  ç                                                                       ..                      *                                      L                            #
                                                       ..                                                                  t #j                                              -    ê.j.                                         .                :5                                ,
                                                                                                                                                                                                                                                                                  zl. u
    .                       -           .
                                                                                                                                                         .       j               (.
                                b4t'
                                .
                                   t.
                                    L.
                                     j'
                                      .. - tsyy                                                                                t::r                              -       .
                                                                                                                                                                                      t:jr-. ?                                                       .j
                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                      tr;h .                                          .
                                                                                                                                                                                                                                                                                                                   :57.                 ksj?
                                                                                                                                                                                                                                                                                                                                           : -, .                                         '
                                                                                                                           (.
                                                                                                                           .                                                                                  (            k. t                                                       t                                                 1                                 .$                      .
                                            tfr                                     tr                                     1231 t!h t? /1                                                                                              tJ'
                                                                                                                                                                                                                                         (                                ' tpt                                                    I'                        d;t./
                                                                                                                                                                                      .                                                                                                                                                                                               :
                                                                                                                           .
                                                                                                                                           ,
                                                                                                                                                                     .       .                                         .                                          ..                              .                                t                                  .
                                                                                                                                                                                                                                                                                                                                                                              ,

                                                                                                                                                         g.,                                                                   .                                                              e . j/                                             . , e. ,
                                                       .                                                                                                                                                          jr               (y
                                                                                                                                                                                                                                    .                                                     ,'                   .. $k                                          j                                                                         .
                                    j
                                    t
                                    !j
                                     ë
                                     !:
                                      .1
                                       .                                                               .4
                                                                                                        1
                                                                                                        :
                                                                                                        !j
                                                                                                         1j
                                                                                                          2
                                                                                                          :
                                                                                                          -
                                                                                                          .                                j!
                                                                                                                                            :
                                                                                                                                            ;
                                                                                                                                            :
                                                                                                                                            ;)
                                                                                                                                             lj/
                                                                                                                                               '
                                                                                                                                               h
                                                                                                                                               1
                                                                                                                                               '.
                                                                                                                                                '
                                                                                                                                                -
                                                                                                                                                '/
                                                                                                                                                 ' '
                                                                                                                                                   ,                                                              .'
                                                                                                                                                                                                                   -, ;
                                                                                                                                                                                                                      j
                                                                                                                                                                                                                      '
                                                                                                                                                                                                                      -
                                                                                                                                                                                                                      '.                                              . ' @.                                                   '
                                                                                                                                                                                                                                                                                                                                   d
                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                   '''
                                                                                                                                                                                                                                                                                                                                     -jj
                                                                                                                                                                                                                                                                                                                                       !!j
                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                         ,                                ,
                                                                                                                                                                                                                                                                                                                                                                          ;                                                wx
                        (                         j                                 .-                                             t.                                                                 -                                                                               t                                                                                           .                            .
                                                    c                                                      .e                      r                                                                                  s    '
                                                                                                                                                                                                                                                                  e ?                                          g                            .                                                                  .?
                                                                                                                                   .           u                                                                                           : '                        @                            (                       '                     -                        '.
                j               -.
                                     >' g .o-..
                                                                                                                                                        y gj/. s.g                                                                                                                             j                                                                                      pj                                                    .
                'jp .. tj
                        k.                                          . ,.
                                                                   . .                     -
                                                                                                           '
                                                                                                                    .- .           '- yy .g/., z.
                                                                                                                                               g . ' (,,....' jj    . (''  e'                                                                                                                                                                                                                                              .2
                                                                                                                                                             , jj .y , . , .                                                               ,                                                                                                                         jj. yj '                                                           .


                    !. .1 t - - ..
                    I :
                                        .
                                                                        '
                                                                         '
                                                                                           '
                                                                                               '                    -                          /. ê
                                                                                                                                                  .
                                                                                                                                                  , -. ''. / C'
                                                                                                                                                    u%
                                                                                                                                                              d                                                       .                         .                         .
                                                                                                                                                                                                                                                                                                   . . e
                                                                                                                                                                                                                                                                                              . le&' r -6,'-
                                                                                                                                                                                                                                                                                                           .t'
                                                                                                                                                                                                                                                                                                             l
                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                   ---
                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                    .                                                                                        /                                                                                                                                                                                                                                             '
                                                                                               .                                                                                                                       ..                                                             k                                    ,            .                                                     j                                p
                                                                                                                                                                                                                                                                          '

                                                  ..                                                                               .               .
                                                                                                                                                                                              .

                                                                                                                                                                                              -
                                                                                                                                                                                                                               :       .                                                                  .
                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                        /' ..
                                                                                                                                                                                                                                                                                                                                            .                .
                                                                                                                                                                                                                                                                                                                                                                                              .            )           ..
                                                                                                                                                                                                                                                     <'                                                                                     i
                                                       '                                                                               .                                                          '                    '                                              .
                                                                                                                                                                                                                                                                                          k                                                              .       *'                   .



                                                                                                                                                                                                                                                                                                                       -   # . .
                                                                                                                                                                                                                                                                                  .                                A                                                                                       '

                    '               X                  '                '                                                                                                                                                                                                                                                                        -'-
                .
                    .
                            .
                                                                                           a               .                                                 .
                                                                                                                                                                         .
                                                                                                                                                                         ,   jp 'î .                                                                                          ..
                                                                                                                                                                                                                                                                               , ..                                    . .
                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                                                          .                    .       .

                        t       .                                                                                      .                                )                                                                                                         .               h                           .                ,,.               t
                                                                                                                                                                                                                                                                                                                                                         /                                                                                  .
                c .
                  :                                            .       .
                                                                        '
                                                                                                                   i
                                                                                                                           ,                   y                 '
                                                                                                                                                                                          c                       *                    -                                  *
                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                          p           '
                                                                                                                                                                                                                                                                                                              .4,6.%
                                                                                                                                                                                                                                                                                                                     ,.                          'I                  *
                                                                                                                                                                                                                                                                                                                                                                                                                       ..                   .
                                                                                                           .                                            .                                                                                                     .
                                                                                                               .- . . .. .


                                                                                                               .                   .
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                      y /< y
                                                                                                                                                                                                                                                                                                      ,

                                                                                                                               .
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                ..        A                           .        j                  ( v.                               '   .y          .                                 .           (
                        '                                                                                                                                                                                                                      ---

                    .
                                                               .
                                                                       .--- -
                                                                            %
                                                                                       .
                                                                                               .
                                                                                                                                           .
                                                                                                                                                        ; .-                                                                               j:;
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                             ,tji
                                                                                                                                                                                                                                                :- . . 1,.jr                                                                                                 @e                                .                                    .-
                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                      f &                                                                                                                          &-                                                              '                       -
                                                                                                   r                                                              .                           z; j                                                        ..                                                                   j                                       ,
                                                                    .          .                                                                                 r                            M v                              t-.                                                                                             !                                      .
                                                                               .                                       '                                                          ' â                 *.='            '*



                                                                                                                                                             '
                                                                                                                                                                                                              .                                          C                                                             ,                                         '
                                                                                                                                                                                                                                                                                                                                                                                              ,
                                                               .                                                                                                                                          .                                                                                                                                                                                                I

                        3 pW yrx)C
                        /                                                                                                          . ''.                                                                                                                                          .                                                ' . , . '                                                               .
                                                                                                               l ..                                                          .
                                                                                                                                                                                                      t
                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                   $.                 .,                                                                                                                       . '
                            Case 7:18-mj-00149-RSB
                                      e         r'd/Document 8 Filed 01/07/19
                                                                     t
                                                                           j Page .
                                                                                  2 of 12
                                                                                       : u Pageid#:
                                                                                              .M 17                                                                                                                                                                                                                                                                                                                        .
Case 7:18-mj-00149-RSB Document 8 Filed 01/07/19 Page 3 of 12 Pageid#: 18
'
                                                                                              @                                                                                                                                                                                                                                                                                                                                                          .


                                     *$                                               .           .                                 ,                                                         '                               '                 .               *                                                                         '' * D ' W
                  .                                   .
                                                                          .:                      m.
                                                                                                                       .
                                                                                                                      s.
                                                                                                                                ,

                                                                                                                                             V
                                                                                                                                                            .. . .
                                                                                                                                                                                             C x. j                                                                                                          . q, .
                                                                                                                                                                                                                                                                                                                                      h           ..

                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                                                                          J. ..,,., .
                                                                                                                                                                                                                                                                                                                                                                                                          g         ..
                                          ç               ..                  .-                  ' ,T                                                      .        .                             .'                                           ''
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                        ..                              ;           -51
                                                                                                                                                                                                                                                                                                      !'                                               '                                                                     .
                                                                                                                               .                                             ,                                           .                                                                                   .        .
                                                                              e. P #                                                                    '5 .                                               P)                                                                                                 , 'e ;
                                                                                                                                                                                                                                                                                                                   .                                                             . v .                                               -


                                             A/                                       '
                                                                                      ..
                                                                                       -
                                                                                       ,                                                                z 3
                                                                                                                                                          .1
                                                                                                                                                           .ç..
                                                                                                                                                              'e 'k' -/t- .                                                  ,                                                                               p'    z'-                                                           ' m                                                     %
                              .. .                                                                             .
                                                                                                                                        /
                                                                                                                                        ,                           ,k                    *            1
                                                                                                                                                                                                                                 v/ '                                           *
                                                                                                                                                                                                                                  ,                     -
                                         .

                                                                          '? e
                                                                          .
                                                                                                                      a
                                                                                                                                                      . .
                                                                                                                                                                     fg/lp ',                                                     .
                                                                                                                                                                                                                                                                        gj                                                                                                                                              .                                .
                                          .
                                                  .           .   X'                                                                            j                            kk                                                                                                                                           .                                              j
                                          >
                                          ,, .
                                                                                                               . j:;
                                                                                                                   ./ àfL.. '                                                                                                                                           .                                    .z, .                                                               .- .. jG                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,.,
                                      ,                    t                                                                        ,                                                                               .                                           . (                                      ,                . ,                                                             . ,(                               jj
              .
                          .
                                 .

                                  j/).. ..
                                         -
                                         .. . 1
                                              ,,                                              .
                                                                                                                      '
                                                                                                                                ..
                                                                                                                                                                             %
                                                                                                                                                                                     .
                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                    t       .       .
                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                    ).. .           $                             't
                                                                                                                                                                                                                                                                                                                                  .                        .
                                                                                                                                                                                                                                                                                                                                                                                      e
'
                                 '
                                     / o. e -o                                        '                                    .                                                     .
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                        s.Lp'                                                   jJ                                    -'      .
                                                                                                                                                                                                                                                                                                                                                                                                                                         .   *

'                                                                                                                                        .              '           1 ..è
                                                                                                                                                                        %'.                                *.                                                                       .           .
                                                                                                                                       - .                               t                    b                                                                                                     .k
                                                                                                                                                                                                                                                        i               .                                                                             .
                                                                                                              .        *.                               u
                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                    z-=
                                                                                                                                                                                                                                                                                    -           .                                                                                     t .z                 .%
                                                                                                      .
    .       - .                                                           .                           '                    ..   kj y                            . . ..'
                                                                                                                                                                      .                  .
                                                                                                                                                                                         ..                     .                       '                           p yg                                              jg g                            *                           yg                 .        gy                                                           .


                                                                                      C
        .                     t                                   '
                                                                                                                                            ,
                                                                                                                                                                ,g g.                             . .
                                                                                                                                                                                                                                            'l
                                                                                                                                                                                                                                             x                                              /. .v. ., .c ,            .
                                                                                                                                                                                                                                                                                                                          ,                                    v             <            .                                              .                   .
                               '                          C
                                                                                                                                                                                                                                                                                             Z 'ç-     /1..
                                                                                                                                                                                                                                                                                                          ' , .t
                                                                  .                                       ,

                              l                                                                                                                                                                                                             N/                                                   ' ' '''    C-'(# '
                                                                                                                                                                                                                                                                    .                   .
                                                                                                                                                  '                                  '                 '                     ' *'
                                                                                                                           ,                                    ..                                ,'                                    ,
                                                                                          .                                                                                                                         *'              '   .                       .       -               è                    '                            '                    ç
                                     .                                                                    '                '                            .                                                                                                                                                                                              s                         .'              .
                                                                                                                                                                                                                                                                            ,
                                                                                  ,
                                                                                          y ' .... J .J                                                                                           y . . ..                                                                                  .' .- .                                                                          '                       .t..
                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                        ..                               .                   .
                                                                              j                       mr ..                                                                          j
                                                                                                                                                                                                       '
                                                                                                                                                                                                                                        .                                   k* jj,:,:g'                  %                                .       ..


                                  /tJI.. .// -. (                                                                                                           '
                                                                                                                                                                                 t? .
                                                                                                                                                                                 .  (,
                                                                                                                                                                                       .-e- 4:( .
                                                                                                                                                                                              - ,
                                                                                                                                                                                                                                                                                                                                  ,- .
                                                                                                                                                                                                                                                                                                                                     .                                           't
                                                                                                                                                                                                                                                                                                                                                                                                 .r.                .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,-
                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                        '                        '
                                         jj                       .
                                                                                                                                                        , '                                                .    .        .
                                                                                                                                                                                                                                 .. '
                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                    ..2 '' -- g'.''.(
                                                                                                                                                                                                                                                ,                                           ,
                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                 '' -'4                             .
                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                 .       ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,

                          t                                                                                                ..                                                 . t                                   . .                             $                               '                                 t                                        .                                                    .. t

                                                                          .
                                                                                          .
                                                                                          .
                                                                                              .                                         x                                                                               .                   '
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                 f                                . .
                                                                                                                                                                                                                                                                                                                                                    ,.                                                              ,/y-
    ..                                                                                                            .             .                                                                                            !.                                                         (                .,
                                                                                                                                                                                                                                                                                                          t .                                                  n.                                    j.   '.
                                                                                                                                                                                                                                                                                                                                                                                                           x.                            %                             '
                                                                                                                                                                                                                      .
                                C .

                                      '
                                                                              .                                   F                          C                                                             >                      5. .                                                  k)# .s                                                         .
                                                                                                                                                                                                                                                                                                                                                       ,:. . 5v                                                           .
                      *
                                  t                                                               1-,                                   '
                                                                                                                                                                             (.
                                                                                                                                                                              t'                                  .               .
                                                                                                                                                                                                                                   t *hwt.              .
                                                                                                                                                                                                                                                                                    t        '-          '                        v       $                         .   '.   '
                                                                                                                                                                                                                                                                                                                                                                                          '               .                 ,-                                             .
                      .                                               .                   -           ,                            t                                                                            .                                           ,                                                                                                                                -
                                ? ; t:r                   .

                                                                                                                           -
                                                                                                                                             t:                                      1133                                         ld                                                          .                                                                                                                         t;p .
                                                                                                                                                                                                                                                                                                                                                                                                                            i
                                                      .                                   .
                                                                                                                                                .
                                                                                                                                                                    '
                                                                                                                                                                     $.                                4        '
                                                                                                                                                                                                                                                                                                    (                                                  .                                                  m-1                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                          ,                                                                                         -                                                                        ,                                                                                                                                 ..                                                                    ,           .


    .
                                             ec :                                                                                            $                                                    .                                                                             .
                                                                                                                                                                                                                                                                                    . /5' @                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                           '
                                                                                                                          X                                                                                                                                                                                                               ,                    C
                                                                                                                                                                                                                                                                                                                                                                                                                .       4
                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                p                                                                                           '                                                                                                                  a

                                                                                                                                                                                                                .                           . * ' '%
                                                                                                                                                                                                                                              .                         .
                                                                                                                                                                                                                                                                                                '                                                 $                                  '                ë                 j
                                                                                                                                                                                                                                                                                                                                                                                                                        f'       -
                                ..                                                                                                                                                                                                                                      I 1                                           .                                                          k                                                                                             '

                                                                                      #                                                                                                                                                                                                                  *                                                     '                          ''         '                  '
                  '
                                                                                                                                                                                     ' '
                  4 gv$
                               , mujp                                                             . -                                                                                             ..
                                                                                                                                                                                                                                                                                j.
                                                                                                                                                                                                                                                                                 '.;.
                                                                                                                                                                                                                                                                                    Jj :,
                                                                                                                                                                                                                                                                                        '
                   '/
                    y ywt' tjj .:'). g-
                                      g .         .                                                                                                     t                        ..N                                              .                                 ,
                                                                                                                                                                                                                                                                                  : .,4lJ                                         .           ,
                                                                                                                                                                                                                                                                                                                                                   q                    (, k
                                                                                                                                                                                                                                                                                                                                                                                 , I
                                                                                                                                                                                                                                                                                                                                                                                   f/ ).g))-y                       (                                            i''
                                              '
                                                                                                                                       p.                                        .'
                                                                                                                                                                                                                                                                                                                                                                        .,
            Cp                                        -
                                                                                          ..                                                        1
                                                                                                                                                            c       w            j
                                                                                                                                                                                                                ..                              . ,
                                                                                                                                                                                                                                                  ..,.                                                       , ,p, j j :                               .

                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                          g jp                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                          I
                                                                                                          ''                                        ,           .
                                                                                                                                                                          .              *                                                                                                                   .                ,
                                                                                                                                                                                                                                                                                                                                  '               ..
                                                                                                                                                                                                                                                                                                                                                                   $                     .
                                                                                                                                                                                                                                                                                                                              ,
                                         '                                                                ,           '
                                                                                                                                :
                                                                                                                                                            .
                                                                                                                                                                                                           . .
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                    v
                                                                                                                                                                                                                                                                        .                                                                                      j m jy.  jvpv . .                                                                                       .
                                                                              .                                       ..                                                                                                                                                        .                                :                        r)                   I (....j/r , .                                                                        .            .
                                                          ,t
                                                           g:.                j                   .
                                                                                                                  /        ,
                                                                                                                           2                 .'
                                                                                                                                                . -                  ,.              .                                                                          '
                                                                                                                                                                                                                                                                                                             .., ;,                                                                   '          .r
                                                                                                                                                                                                                                                                                                                                                                                                 1                                           ' '                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                 .       v
         ./ .                                                                                                                                                                    -                                                                  ,
                                                                                                                                                                                                                                                    .                                                        .-,...                                            .. , ...                                             .w                           .s.                       .
                                                      g                                                                                                                                                                                     . y                                                                                                                                                                 xx
                                                      Case 7:18-mj-00149-RSB
                                                                           .
                                                                             Document
                                                                                   ..
                                                                                      8 Filed 01/07/19
                                                                                               '
                                                                                                       Page 4 of 12
                                                                                                                  : Pageid#:
                                                                                                                       t   z 19                                                                                                                     .                                                                                 .
                         ''               ''
                 .            ''
                               .          .




          T'
           lor%e
              4s
               .$v(
                  'e
                  skJ
                    tvz
                      Lhrl
                         t
                         y
                         er
                          sf
                           .
                           c
                           ),
                            '
                            pobjt
                                J
                                'qygv
                                    t




Case 7:18-mj-00149-RSB Document 8 Filed 01/07/19 Page 5 of 12 Pageid#: 20
'



                    .                               1                                   ' '' '
                                                                                                                ' t                           '                                                                '                                 j            j k                      .             .                   .
                                                                                  ...           ,               ,                         e                            ,                       .                    ..           '               yj                                                                              .
                                                .
                                                             ,
                                                                          '
                                                                                                                             .       r.                                                                             8                                         l y                          .
                                                                                                                                                                                                                                                                                           ''' ..                            .
                                  k                      e                    j             Q                                            '.           eh               .                           .                                         .                                t
                                                                     Z
                                                                     !
                                                                     .
                                                                     )
                                                                     ,                      '
                                                                                            %/p                                                                                            ,           '                 '
        .   .
                          .
                                  fp a                           ,                                                               .                                                             /                                                         .                    J                      .
                                                                                                        (                    '


                                                                 .                                                       .                    .                #                                           .                 .                            '

'                                                                                                                                                                                                                                                                                                                    e
    .                                                                                               .                                                                                                                                                                                                    .w
                                                                                                                                                                                                                                                                                                          . ..

                                            W /'                                             .                                   .                                                                             q       j (                                                        .
                                        -   *lj              '        ,
                                                                                            . .         .                                                          ,       L                                   , Iy                  .                            y.
                                                                     u p f,
                    '
                                                             .
                                                                          .
                                                                              g                                     ..
                                                                                                                         .                ir
                                                                                                                                           e
                                                                                                                                                                   .           -                   '
                                                                                                                                                                                                       ...,,             ....                         .               .
                                                                                                                                                                                                                                                                                           *
                                                                                                                    .                                                                                                                                             .                                                              v
                                                                                                                                                                                                                                                                                       k         a ,/.
                                                                                  /)                                                                           . .                                             #,
                                                                                                                                                                                                               .è pe; (                                                               ( jj                       ,


                                                    .                                                                                                                                                                                                -                    x
                                                                                                                                                                                                                                                                                j
    .   .       -       . .   .. . .                         .k                         :        '                                                         '.
                                                                     t.                                                              '            (                x
                                                                                                                                                                                                                                             '           (.'- -   t -:w
                                                                                                                                                      .    w           n       ,           .                                                     .                                         .
                                  . a                                               p . . . . p.                                                                           .. ,                                eg                                             . ,'
                                                                                                                                                                                                                                                                 ,. .. .
                                            .           ..                                                               J       j '.-                          *                  *                               '                                      '                       ..
                                       ''
                                                                                        /à                           1-
                                                                                                                      < 1 e                   -
                                                                                                                                                           '
                                                                                                                                                                               cr '
                                                                                                                                                                                  ce.
                                             -. zJ    . /) >'                                               .                    ,                         ,
                                                                                                                                                                                   :                       ,                             .                            '
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                           ' '
                                                  C. . * & ,
                                                           -,J
                                                             .'
                                                              ,. z                                                                                        .. ,
                                                                                                                                                             ..                        g               ''
                                                                                                                                                                                                        ,              ',.                                 .
                                                                                                                                                                                                                                                           ,  .
                                                                                                                                                                                                                                                              .           ,,.
                                                                                                                                                                                                                                                                                                 .

                                                                                                                                                                                                   . ,
                                                                                                                                                                                                     j                       j' 'i
                                                                                                                                                                                                                                 .
                                                                                                                                                                                       %




                              Case 7:18-mj-00149-RSB Document 8 Filed 01/07/19 Page 6 of 12 Pageid#: 21
Case 7:18-mj-00149-RSB Document 8 Filed 01/07/19 Page 7 of 12 Pageid#: 22
Case 7:18-mj-00149-RSB Document 8 Filed 01/07/19 Page 8 of 12 Pageid#: 23
Case 7:18-mj-00149-RSB Document 8 Filed 01/07/19 Page 9 of 12 Pageid#: 24
Case 7:18-mj-00149-RSB Document 8 Filed 01/07/19 Page 10 of 12 Pageid#: 25
*
'
                                                                                                                                                                                                                                                                               Cn .w




                                                                                                                                                      . .
                                                                                                                                                       ..                                                                                                                      i!kjy         ,j
                                                                                                                                                                                                                                                                                                  % > ............ ,!
                                                                                                                                                                                                                                                                                                                     l
                                                                                                                                                                                                                                                                                                                    (,
                                                                                                                                                                               %.                                                                              N                             '        n
I                            .                                                           '                                                            ,1
                                                                                                                                                      .j                           .W
                                                                                                                                                                                    ,
                                                                                                                                                                                    .x                                 .                                     %
                                                                                                                                                                                                                                                             .                                    r
                                                                                                                                                                                                                                                                                                  q
                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                  ëj
                                                                                                                                                                                                                                                                                                   ëk
                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                    pt ::::   !;k ! 1,
                                                                                                                                                                                        k..                                                                  .. >                                 m                                   ,
                                                                                                                                                                                                                                                                                                                                      i
I
I
                                                                                                                                                      '
                                                                                                                                                      1                     z+ px .                                                                    N
                                                                                                                                                                                                                                                         ou . X                                                   .
                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                          , ez + .s                                                                                                                          ...
                                                                                                                                                                                                                                                                                                               s a,
.                                                                                                                                       .
             .               j                                                                                                          v. j
                                                                                                                                        oq
                                                                                                                                        r  (                          ..      8/ >A?                                                                                                         . .
                                                                                                                                     *N
                                                                                                                                     l                                q.?:'
                                                                                                                                                                      .        PA W                                                                                ê ...'*'                                   '
                                                                                                                                     @
                                                                                                                                     1
                                                                                                                                     ::
                                                                                                                                      )
                                                                                                                                      ,
                                                                                                                                      p                                                      dl
                                                                                                                                                                                              j
                                                                                                                                                                                              !
                                                                                                                                                                                              ;l
                                                                                                                                                                                               ;
                                                                                                                                                                                               s
                                                                                                                                                                                               l'         '
                                                                                                                                                                                                          k
                                                                                                                                                                                                          l
                                                                                                                                                                                                          h
                                                                                                                                                                                                          dp
                                                                                                                                                                                                           k
                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                     ''--''-'-''
                                                                                                                                                                                                                                                                   . ..
                                                                                                                                                                                                                                                                   ,  --'
                                                                                                                                                                                                                                                                        -..,
                                                                                                                                                                                                                                                                               --''
                                                                                                                                                                                                                                                                           ... .
                                                                                                                                                                                                                                                                                  -----''
                                                                                                                                                                                                                                                                                         ..                           d,.....,k
                                                                                                                                                                                                                                                                                                                              -    ''
                                                                                                                                                                                                           ,
                                                 '                                                                                   d
                                                                                                                                     :h
                                                                                                                                     r:
                                                                                                                                      ) -                                                     ''l
                                                                                                                                                                                                ii
                                                                                                                                                                                                 p
                                                                                                                                                                                                 .
                                                                                                                                                                                                 '
                                                                                                                                                                                                 -
                                                                                                                                                                                                 j.-
                                                                                                                                                                                                  ,       .                                                                    :::
                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                 19 ..:
                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                      :q
                                                                                                                                                                                                                                                                                       !q
                                                                                                                                                                                                                                                                                        k
                                                                                                                                                                                                                                                                                        r -.......f
                                                     -

                                                           &       .
                                                                                                                                                      :
                                                                                                                                                      l                                           <T. e..                                                  .          ..,.%r.
                                                                                                                                                                                                                                                                          '  <o
                                                                                                                                                                                                                                                                              x.-.
                                                            J                                                                                         T
I
.
!                                                        ur z
                                                          .           *
                                                                      u.ck                                                                            j                                              -                                                             . %.
                                                                                                                                                                                                                                                                     yi '..z.w.% ..  ,
r                            I                   !
                                                 r,
                                                  -
                                                  (
                                                  1
                                                  qzz
                                                    p
                                                    i
                                                    à                H      .
                                                                            '..                                                                                                                                                                                    .  ...,.',?V;
                                                                                                                                                                                                                                                                      -        :ik j r
                                                                                                                                                                                                                                                                                     t
@                                                '-'
                                                     -
                                                 <....
                                                 t   -
                                                      -
                                                     .aa
                                                       .-.
                                                       , ;)
                                                          . d
                                                             .
                                                             q
                                                             t
                                                             r
                                                             -.-
                                                                ,
                                                                .r
                                                                )  . 4::),4
                                                                                                                                                                                                                                                                            A!!. .
                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                         .                         :
                                                                                                                                                                                                                                                                                                                                   ,
                                                !..-.sr-;,r i; -.b,' .
                                                                             f.
                                                                              :
                                                                      z..l)' 4,
                                                                               ,
                                                                               .
                                                                               ::
                                                                              ::).
                                                                                                                                                                                                                                                                   lr '... -
                                                                                                                                                                                                                                                                           .,  j.                                                  '
                                                               '
                                                                                  4.-.       ,.--,                                                        .                                                                                                                                                              -.-....2ttd
                                                .
                                                '
                                                e7
                                                 .
                                                  1 1>
                                                  #  px .!
                                                         V
                                                         .....
                                                         eN J
                                                         .-   x
                                                              :                   -- r *%
                                                                                             ..                                                       .
                                                                                                                                                      l
                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                 .n Ulj
                                                                                                                                                                                                                                                                                                  .
                                                          ..
.
                    .
                    w.       j
                                     .          $
                                                x7 .,'!#
                                               -..,''
                                                        4'
                                                       ?.
                                                                           .
                                                                           ...
                                                                           <'  >
                                                                             s,Q! E
                                                                                  D .   .
                                                                                      ,q..
                                                                                                                                                      ;
                                                                                                                                                                                                    x              .                                                                                  Lj
                                                                                                                                                                                                                                                                                                       '%
                                                                                                                                                                                                                                                                                                        '.                        .
                                                                                      .                                                                                                                        '                                                                                         .
                                                t :                                      -lk1..
                                                                                         '                                                            (                                                            -
                                                f.--
                                                   .:
                                                    ---                    '
                                                                           *n-1. '
                                                                                 u'
                                                                                  x                  .                                            ''I                                                                                                                                               .
'                                               #4.&
                                                 '
                                                %'
                                                 r p7.*
                                                      .
                                                      w                          W                                                               4.a
                                                                                                                                                 î  l
                                                                                                                                                    j                                                                                                                                              %N x,
                                                                                                                                                                                                                                                                                                 . w
                                                                                                                                                                                                                                                                                                   m
                                                         --.                                                                                                                                                       w .              xx                                                           ,       .        .
                                                                                                                                V* .sjf                                            .                  -            h        ,qj           q.qj
                                                                                                                                                                                                                                                                       .                         .r >
                                                                                                                                                                                                                                                                                                 '.
                                                                                                                                                                                                                                                                                                  ..               .-
                                                                                                                                     k           .                                                                             .
                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                             , Mx,... w .
                                                                                                                                                                                                                                                                                                              a
                             .
                                                                                                                                     1
                                                                                                                                     ::::
                                                                                                                                     1  t'
                                                                                                                                           .-    ''
                                                                                                                                                  .                                      .
                                                                                                                                                                                                                   >
                                                                                                                                                                                                                   11:
                                                                                                                                                                                                                     7..
                                                                                                                                                                                                                             --
                                                                                                                                                                                                                       1.11....                                                      .:
                                                                                                                                                                                                                                                                                             . &
                                                                                                                                                                                                                                                                                      ):.lt...
                                                                                                                                     (:
                                                                                                                                     .k,:
                                                                                                                                        ,,        w                                                                A ..F
                    .        1                                                                                                       .
                                                                                                                                     t
                                                                                                                                     o                                                                    -                                   -                                      .'.
                                                                                                                                                                                                                                                                                       , 'r
                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                          fR
                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                           b
                                                                                                                                    x .                                                                   > -
                                                                                                                                    o
                                                                                                                                    k
                                                                                                                                    =                                                                                                                                                                             'Q *-
                                                                                                                                                                                                                                                                                                                  .Q
                                                                                                .                                   =x
i                            I
                             d
                                                                                                                                     .
                                                                                                                                     =
                                                                                                                                                      ,
                                                                                                                                                                                                          %            %            -                                                                             p
                                                                                                                                     .                                                                                 =                                                                                           ---
p
I                            t                                                                                                      u
                                                                                                                                    E'
                                                                                                                                     E'
                                                                                                                                     ië'
                                                                                                                                       :'
                                                                                                                                       I::
                                                                                                                                        r                                                                              %                ...
                                                                                                                                                                                                                                                                                                                                   t
-
                             1                                                                                                      w !                                                                                        .                                                                                  p .
                                                                                                               - .,
                                                                                                                                    : j                                                                                                                                                  z                        ....
                                                                                                                                    k: !
                                                                                                                                       .                                                                                                                                              .. .J
                                                                                                                                '   Kq i
                                                                                                               .,.---
                                                                                                                                IH l                                                                                   W.                                                                         '.
    .                        .                                                                                                 ;a  l
                                                                                                                                u xl                                                                                   %                                                                           ,,
                                                                                                                                                                                                                                                                                                  s--. --
                                                                                                                         x., , .                                                              -
                                                                                                                                                                                                                       jyj                                                               .'r
                                                                                                                                                                                                                                                                                           a -l(
                                                                                                                                                                                                                                                                                               . t:
                                                                                                                                                                                                                                                                                                  ,
                                                                                                               x .-.-s ku                                                                                 <
                                                                                                                                                                                                                                                                                     1*1 p'z
                                                                                                                                                                                                                                                                                           rx:jg
                                                                                                               -....-$.> t
                                                                                                                                                                                                                                                                                               -n
                                                                                                                         CQ-
                                                                                                                         a                                                                                                                                                               te
                                                                                                                                                                                                                                                                                         î     r.r
                                                                                                                                                                                                                                                                                                 'M
.                                                                                                              .. .,a
                                                                                                                    tuz                                                                                                                           .
                                                                                                                                                                                                                                                                   .                 FJ 3
                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                        u. =y !
                                                                                                               -- -
                                                                                                                    qo                                                                                    =                                                                             z-e r
                                                                                                                                                                                                                                                                                            ..;                                    j
                                                                                                               - ' ,
                                                                                                               .- ..
                                                                                                               -..-.....            j
                                                                                                                                    Ikkl.
                                                                                                                                        .
                                                                                                                                        .                                                                 -ae .h....u..x                          -                                  W
                                                                                                                                                                                                                                                                                     T  '.
                                                                                                                                                                                                                                                                                         a1  LD-
                                                                                                                                                                                                                                                                                              ,=
                                                                                                                                                                                                                                                                                               à1(
                                                                                                                                                                                                                                                                                                 xqr
                                                                                                                                                                                                                                                                                                   .- j
                                                                                                                                                                                                                                                                                     ;.s.tjr ..g ....
                                                                                                                                                                                                                                                                                                      '
                                                                                                               '----'-'- i.. t
                                                                                                                        ?)'.
                                                                                                                        .'
                                                                                                                             .'
                                                                                                                              -:'.
                                                                                                                               -.                                                                                      'îilrihs                                                      ..
                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                     .= ï,rr:),r
                                                                                                                                                                                                                                                                                      .s j
                                                                                                                                                                                                                                                                                               :.-,1
                                                                                                                                                                                                                                                                                                   ,:
                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                    .2
                                                                                                                                                                                                                                                                                                     .            sre
                                                                                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                                                                   .

l
.
                                   Q'
                                    '
                                    .                                      .                                  'u-j! ,
                                                                                                                 ;..# .
                                                                                                                             .,
                                                                                                                           . '' .
                                                                                                                           .
                                                                                                                                                                                                                   . > x .
                                                                                                                                                                                                                        /4
                                                                                                                                                                                                                                                                                      s. m           ,(
                                                                                                                                                                                                                                                                                                     l.),
                                                                                                                                                                                                                                                                                                  4.r .0
                                                                                                                                                                                                                                                                                                                                   t
.                            1t    *k..
                                    h                                                                        . .'.--...         I                    @
                                                                                                                                                     l                                                                  ta'R%Nj,u                                                         *' a.iaysj
                                                                                                                                                                                                                                                                                          3        jjn<tx
                                                                                                                                                                                                                                                                                                        %i
                                                                                                                                                                                                                                                                                                         %.
                                                                                                                                                                                                                                                                                                          jw3
                                    2
                                    . .                                                                      ) p.......             a...
                                   ' . .
                                    .
                                                                                                             . ....
                                                                                                             '%
                                                                                                             L
                                                                                                                                                                                                                                    1                                                  yr
                                                                                                                                                                                                                                                                                       Ar ,
                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                            sx.)
                                                                                                                                                                                                                                                                                          * . ,
                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                ;                              --.
                                                                                                l                                                    I                                                                  ,r::::j                                                                   jz--'. ...yj,
                                                                                                T
                                                                                                k        ..
                                                                                                                  .
                                                                                                               ,- .-        .
                                                                                                                              ',
                                                                                                                               1                                               '                                                                                                 e,
                                                                                                                                                                                                                                                                                 . rj , .1y x. :
                                                                                                                                                                                                                                                                                               .,
                                                                                                                                                                                                                                                                                                a
                             j
                                           .                                                    :              -...-.. c;
                                                                                                                         ..
                                                                                                                         k,
                                                                                                                          .:
                                                                                                                        .(-'
                                                                                                                           è
                                                                                                                             -                                                                                                                                                   =. ),
                                                                                                                                                                                                                                                                                 -.2 (..ï.
                                                                                                                                                                                                                                                                                          x.Ir)
                                                                                                                                                                                                                                                                                          wJ  h
                                                                                                                                                                                                                                                                                         ;
'
,                            p
                             1
                                                                                                                                    .
                                                                                                                               1..4.A.
                                                                                                                                ' >                                                                                        -
                                                                                                                                                                                                                                                                                  ', .kvgyv q.;
                                                                                                                                                                                                                                                                                 uyj            j
                                                      .            .                                          -                                                                                                                                                                  .w. .
                             .
                             l                                                                                .-
                                                                                                                                            ..
                                                                                                                                                     .                                                                     N .                                                   f.a.   ,n .s     y
                                                                                                         .     -..--           .' .' 1
                                                                                                                                        ,;                                                            .                     *w
                                                                                                                                                                                                                           - e.
                                                                                                                                                                                                                                                                                '=
                                                                                                                                                                                                                                                                                 ' j
                                                                                                                                                                                                                                                                                 u ...
                                                                                                                                                                                                                                                                                          m
                                                                                                                                                                                                                                                                                        ;,> .
.   ..
                                                                                                               ..
                                                                                                                - -
                                                                                                                                        :;
                                                                                                                                         ' .                                                                               &.w                                                 k.
                                                                                                                                                                                                                                                                                .rjsr
                                                                                                                                                                                                                                                                                    .:.,.q1,1-,..
     ).y                     I                                                                       . -
                                                                                                       aw.
                                                                                                       . -. .x,                                                                                                            & y
                                                                                                                                                                                                                             -                            N ( >e'....;uya.j.
                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                           a                                                       :
I. ç
   .                                                                                                           ....- ...
                                                                                                                 -- .-                                                                                                                                o
                                                                                                                                                                                                                                                      (;tj
                                                                                                                                                                                                                                                      'n
                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                   ( y
                                                                                                                                                                                                                                                                     . . s
                                                                                                                                                                                                                                                                     A
                                                                                                                                                                                                                                                                               .r
                                                                                                                                                                                                                                                                         :.jï zj
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                             ..    ..
                                                                                                                     .Vc'.;                                   .                                                                                       >                          s*:.I.                               *.JZ
    'e'
    l ,                      I                                                                                 .- .....
                                                                                                               -......                                                                                                                                (.       ,
       .l                                                          '                                 o         -u. ckt
                                                                                                                     n.                                                                                                                                                           . te
    i '(                     l                                                                                                                                            .                                                                                                                                        ..
    .   ..
                                                                                                                  z.
                                                                                                                   -o
                                                                                                                   Y 9o
                                                                                                                     - '-                                                                                                                             Y
                                                                                                                                                                                                                                                      a         '                    -.à.
                                                                                                                                                                                                                                                                                     ,
'
,
          f .                                                                                                  .
                                                                                                               -1
                                                                                                                - -
                                                                                                                  -XD
                                                                                                                    I
                                                                                                                    >
                                                                                                                    z
                                                                                                                    2Co'X '                                                                                                                           =
                                                                                                                                                                                                                                                      O            '                   .
                                                                                                                                                                                                                                                                                       #'
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                        r!w                              h

                                                                                                     '
                                                                                                                                                                                                                                                                           .                      >' .. Hv k,.
                                                                                                               --
                                                                                                                                                                                                                                                                   .             .
                                                                                                                                                                                                                                                                                         ..                        Vk 4.
                                                                                                               .......-                                                                           '                                                            '                 j
                                                                                                                                                                                                                                                                                 >
                                                                                                                                                                                                                                                                                 % . p.m.                             A+ %T
                                                                                                                                                                                                                                                                                                                              IF
.                            ,                                                                                                                        .               j                                                                                                y.
E
,                                                                                                              ...-.
                                                                                                                   -.                                'i
                                                                                                                                                      .           .   l1                                                                                                   '.             V 1 /,
.                                                                                 .                                                                  j
                                                                                                                                                     t
                                                                                                                                                     j
                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                     ..), ./
                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                           . .
                                                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                              j? ..
                                                                       .                                                       z                                                                                                                                                       $: &:r
                                                                                                                                                                                                                                                                                          .
                                                           .                                                        '                                1                                                                                                                                     y.
                                                                                                                                                                                                                                                                                       ,j
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                        xN.y.jy
                                                                       .                                                                     j.z.                .;           ..
          .-..''-
                         .   4&.                                                                                                                              -/
                                                                                                                                                               ..k6)           wav. .




                             Case 7:18-mj-00149-RSB Document 8 Filed 01/07/19 Page 11 of 12 Pageid#: 26
Case 7:18-mj-00149-RSB Document 8 Filed 01/07/19 Page 12 of 12 Pageid#: 27
